J-S48019-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                  Appellee              :
                                        :
          v.                            :
                                        :
ARTHUR RAY PERKINS,                     :
                                        :
                  Appellant             :   No. 1942 WDA 2014

                  Appeal from the PCRA Order June 26, 2014,
                     Court of Common Pleas, Erie County,
               Criminal Division at No. CP-25-CR-0001311-2011


COMMONWEALTH OF PENNSYLVANIA,           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                  Appellee              :
                                        :
          v.                            :
                                        :
ARTHUR RAY PERKINS,                     :
                                        :
                  Appellant             :   No. 1943 WDA 2014

                  Appeal from the PCRA Order June 26, 2014,
                     Court of Common Pleas, Erie County,
               Criminal Division at No. CP-25-CR-0000298-2011


COMMONWEALTH OF PENNSYLVANIA,           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                  Appellee              :
                                        :
          v.                            :
                                        :
ARTHUR RAY PERKINS,                     :
                                        :
                  Appellant             :   No. 1945 WDA 2014

                  Appeal from the PCRA Order June 26, 2014,
                     Court of Common Pleas, Erie County,
               Criminal Division at No. CP-25-CR-0000299-2011
J-S48019-15


BEFORE: PANELLA, DONOHUE and WECHT, JJ.

MEMORANDUM BY DONOHUE, J.:                        FILED AUGUST 11, 2015

      Appellant, Arthur Ray Perkins (“Perkins”), appeals from the order

entered on June 26, 2014 by the Court of Common Pleas of Erie County,

Criminal Division, denying his petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      A prior panel of this Court summarized the facts and procedural history

of this case as follows:

            In 2007, H.L.S. (age 11), and twins A.S.B. and
            G.S.B. (age 15), lived in the same trailer park as
            [Perkins] (age 68). The twins befriended [Perkins]
            through their older sister; H.L.S. met [him] through
            the twins. The twins performed chores around the
            home for [Perkins], initially as part of the community
            service they were required to do for underage
            drinking, and later in exchange for [Perkins] buying
            them food and clothing and driving them to and from
            activities such as cheerleading practice.

            The three girls often spent time with [Perkins] in his
            trailer, playing cards and smoking cigarettes, and,
            later in time, drinking alcohol and smoking
            marijuana. The card games often involved the girls’
            hiding cards in their bras or pants for [Perkins] to
            retrieve. The twins flashed their breasts to [Perkins]
            in exchange for cigarettes. [Perkins] kept a log of
            how much money each of the girls owed to him.
            G.S.B. understood that they could pay [Perkins] back
            when they turned [seventeen] by having sex with
            [him].

            A.S.B. testified that once, when she was alone with
            him, [Perkins] showed her a pornographic movie,
            squeezed her breasts, and touched her genital area
            through her clothes. H.L.S. testified that on one



                                    -2-
J-S48019-15


          occasion, [Perkins] pulled down H.L.S.’s pants and
          underwear, spanked her bare rear end, and said
          “nice butt.”

          At age [sixteen], the twins were picked up by the
          police for underage stripping at the Velvet Club.
          Angry because they believed that [Perkins] had
          turned them in, the twins informed the police that
          [Perkins] was the one who took them to the club, as
          well as of the details of their interactions with [him]
          at his trailer.

          [Perkins] was arrested and released on bail. Shortly
          thereafter, the twins went, with their father, to visit
          [Perkins] at his trailer. H.L.S. also went to see
          [Perkins] to get a cigarette. At [Perkins’] request,
          and in exchange for promises to take them shopping
          and to Waldameer amusement park, G.S.B. copied,
          and both twins signed, a statement authored by
          [Perkins] that indicated that all of the information in
          their statements to the police was false. H.L.S.
          signed a statement written by [Perkins] which
          indicated that the incident involving [Perkins] pulling
          H.L.S.’s pants down never happened.

          [Perkins] testified at trial. He admitted to providing
          the girls with cigarettes, alcohol, and marijuana, and
          to reaching into their clothing during card games to
          retrieve hidden cards, which he described as
          “monkeying around.” He admitted to engaging in
          sexual innuendo with the girls and seeing their
          breasts when they flashed him. [Perkins] denied
          taking down H.L.S.’s pants and denied the incident of
          touching A.S.B. when they were alone.

          Following a non-jury trial, the trial court found
          Appellant not guilty of counts of indecent exposure
          and indecent assault as to G.S.B. and A.S.B. The
          verdict was guilty as to indecent assault of H.L.S.,
          intimidation of H.L.S., and the various corruption of
          minors counts as to all three girls. On January 5,
          2012, after a presentence investigation, the trial
          court sentenced [Perkins] at each count to either



                                   -3-
J-S48019-15


             [twenty-one to sixty months of] incarceration or
             [twenty-four to sixty months of] incarceration, with
             all sentences running concurrently.

       On September 11, 2012, a panel of this Court affirmed Perkins’

judgment of sentence.

             On May 15, 2013, [Perkins] filed a pro se [] letter,
             which this [c]ourt treated as a PCRA petition. This
             [c]ourt appointed PCRA counsel and on August 6,
             2013, [Perkins] filed a counseled [s]upplement [t]o
             [m]otion [f]or [p]ost [c]onviction [c]ollateral [r]elief.
             A PCRA evidentiary hearing was held before this
             [c]ourt on November 7, 2013.

PCRA Court Opinion, 6/26/14, at 3.         On June 26, 2014, the PCRA court

denied Perkins’ PCRA petition. This appeal followed.1

       On appeal, Perkins raises the following issue for our review and

determination:

             Whether      [Perkins]  was     afforded   ineffective
             assistance of trial counsel in failing to introduce
             certain written documents in the form of statements
             and correspondence from the alleged victims and
             their sister Rachel in which the minor girls recanted
             or retracted some of their allegations against
             [Perkins]?

Perkins’ Brief at 2.2



1
  On October 27, 2014, the PCRA court granted Perkins’ petition to reinstate
his right to appeal the denial of his PCRA petition nunc pro tunc.
2
    We note that Perkins also attempts to raise the following issue:

             Whether the PCRA [c]ourt committed legal error and
             abused its discretion in dismissing [Perkins’ PCRA
             petition] in that trial counsel was ineffective for


                                       -4-
J-S48019-15


      We begin by acknowledging that “[o]ur standard of review regarding a

PCRA court’s order is whether the determination of the PCRA court is

supported   by   the   evidence   of     record   and   is   free   of   legal   error.”

Commonwealth v. Garcia, 23 A.3d 1059, 1061 (Pa. Super. 2011). “The

PCRA court’s findings will not be disturbed unless there is no support for the

findings in the certified record.” Id.

      Perkins asserts that trial counsel was ineffective for failing to introduce

written statements and correspondence from two of the alleged victims,

G.S.B. and A.S.B., in which the minor girls recanted or retracted several of

their allegations against Perkins. See Perkins’ Brief at 10-11. In deciding



            failing to present [the] trial testimony of Frank
            Bruno, Loretta Bruno, Rachel Bruno, Thomas
            Younger and Judith Brandt?

Perkins’ Brief at 2. Perkins, however, has waived this issue on appeal for
failure to set forth any argument in support of the issue.             See
Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (“[W]here an
appellate brief fails to provide any discussion of a claim with citation to
relevant authority or fails to develop the issue in any other meaningful
fashion capable of review, that claim is waived.”); Bolick v.
Commonwealth, 69 A.3d 1267, 1269 (Pa. Super. 2013) (finding an issue
raised on appeal waived because the appellant failed to present any
argument), appeal denied, 84 A.3d 1061 (Pa. 2014).

Though the PCRA court compelled the introduction of evidence on the issue,
we are perplexed as to why PCRA counsel decided to raise the issue as PCRA
counsel has consistently maintained it is meritless. See Perkins’ Brief at 4-
9; N.T., 11/7/13, at 2-3; Supplement to Motion for Post Conviction Collateral
Relief, 8/5/13, at 5-8. Nevertheless, based upon our review, we agree with
both the PCRA court’s and PCRA counsel’s assessment that it is meritless.
Because PCRA counsel has raised another issue in which he advocates on
Perkins’ behalf, it is clear that PCRA counsel has not abandoned Perkins.


                                         -5-
J-S48019-15


ineffective assistance of counsel claims, we begin with the presumption that

counsel rendered effective assistance.        Commonwealth v. Bomar, 104

A.3d 1179, 1188 (Pa. 2014). To overcome that presumption, the petitioner

must establish:     “(1) the underlying claim has arguable merit; (2) no

reasonable basis existed for counsel’s action or failure to act; and (3) the

petitioner suffered prejudice as a result of counsel’s error, with prejudice

measured by whether there is a reasonable probability that the result of the

proceeding would have been different.”             Id. (citation omitted).     To

demonstrate prejudice in an ineffective assistance of counsel claim, “the

petitioner must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have

been different.” Commonwealth v. King, 57 A.3d 607, 613 (Pa. 2012). If

the petitioner fails to prove any of these prongs, the claim is subject to

dismissal. Bomar, 104 A.3d at 1188.

     We conclude that this issue is meritless.             At trial, trial counsel

extensively cross-examined victims G.S.B. and A.S.B. regarding falsely

bringing these allegations of sexual misconduct against Perkins and how

they later wrote statements recanting those allegations. N.T., 9/19/11, at

73-79, 109-14. Additionally, trial counsel introduced into evidence several

statements    reflecting   G.S.B.’s   and    A.S.B.’s   recantations.   See    id.

Accordingly, the additional written statements and correspondence that

Perkins contends trial counsel should have introduced were cumulative of



                                       -6-
J-S48019-15


other evidence introduced at trial.    Our Supreme Court has held that an

ineffective assistance of counsel claim fails for lack of prejudice where a

defendant argues that trial counsel was ineffective for failing to introduce

evidence cumulative of already admitted testimony. See Commonwealth

v. Miller, 987 A.2d 638, 668 (Pa. 2009) (holding claim that trial counsel was

ineffective for failing to obtain and introduce the appellant’s drug records

failed for lack of prejudice because the drug records were cumulative of

evidence already introduced regarding the appellant’s substance abuse

problems). Accordingly, this issue does not entitle Perkins to any relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/11/2015




                                      -7-